Exhibit 10.2 SECURITY AGREEMENT THIS SECURITY AGREEMENT, dated as of April 25, 2016 (this “ Security Agreement ”), is entered into by and among ALIANTE GAMING, LLC, a Nevada limited liability company (the “ Borrower ”), ALST CASINO HOLDCO, LLC, a Delaware limited liability company (the “ Parent ”), and each of the other entities which becomes a party hereto from time to time pursuant to Section 10.15 below (each of the foregoing, including the Borrower and the Parent, each a “ Debtor ” and collectively, the “ Debtors ”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“ Wells Fargo ”), for itself and as the administrative agent on behalf of the Lenders and as collateral agent for the Lender Rate Contract Counterparties and Lender Bank Product Providers (as such terms are defined in the Credit Agreement referred to below) (in such capacity, together with any successors and assigns in such capacity, the “ Administrative Agent ”). RECITALS A.Each of the Debtors (other than the Borrower) is in the same corporate family as the Borrower. B.Concurrently herewith, the Borrower is entering into that certain Credit Agreement, dated as of even date herewith (as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), among the Borrower, the Lenders and the Administrative Agent, pursuant to which the Administrative Agent and the Lenders have agreed to provide a senior secured credit facility to the Borrower upon the terms and subject to the conditions set forth therein. In addition, certain of the Lender Parties may, from time to time, enter into Lender Rate Contracts with one or more of the Loan Parties or provide Lender Bank Products to one or more of the Loan Parties. C.The Lender Parties’ obligations to extend loans and other financial accommodations to the Borrower under the Credit Agreement and the other Credit Documents are subject, among other conditions, to receipt by the Administrative Agent of this Security Agreement duly executed by the Debtors. D.Each Debtor (other than the Borrower) is or shall become a party to that certain Guaranty Agreement dated as of even date herewith in connection with the Credit Agreement. Each Debtor (other than the Borrower) expects to realize direct and indirect benefits as the result of the availability of the aforementioned credit facilities to the Borrower, as the result of financial or business support which will be provided to the Debtors (other than the Borrower) by the Borrower. AGREEMENT NOW, THEREFORE, in consideration of the above recitals and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, each of the Debtors hereby agrees with the Administrative Agent, for itself and for the benefit of the Lender Parties, as follows: Section 1. Definitions and Interpretation . When used in this Security Agreement, the following terms shall have the following respective meanings: “ Account ” means any “account,” as such term is defined in Section 9-102(a)(2) of the UCC (or any other then applicable provision of the UCC) and, in any event, shall include, without limitation, all accounts receivable, book debts and other forms of obligations (other than forms of obligations evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter received or acquired by or belonging or owing to any Debtor (including, without limitation, under any trade name, style or division thereof) whether arising out of goods sold or services rendered by such Debtor or from any other transaction, whether or not the same involves the sale of goods or services by such Debtor (including, without limitation, any such obligation which may be characterized as an account or contract right under the UCC) and all of any Debtor’s rights in, to and under all purchase orders or receipts now owned or hereafter acquired by it for goods or services, and all of any Debtor’s rights to any goods represented by any of the foregoing (including, without limitation, unpaid seller’s rights of rescission, replevin, reclamation and stoppage in transit and rights to returned, reclaimed or repossessed goods), and all monies due or to become due to any Debtor under all purchase orders and contracts for the sale of goods or the performance of services or both by any Debtor (whether or not yet earned by performance on the part of such Debtor or in connection with any other transaction), now in existence or hereafter occurring, including, without limitation, the right to receive the proceeds of said purchase orders and contracts, and all collateral security and guarantees of any kind given by any Person with respect to any of the foregoing. “ Account Debtor ” means any “account debtor,” as such term is defined in Section9-102(a)(3) of the UCC (or any other then applicable provision of the UCC). “ Administrative Agent ” shall have the meaning given to such term in the introductory paragraph hereto. “ Borrower ” shall have the meaning given to such term in the introductory paragraph hereto. “ Chattel Paper ” means any “chattel paper,” as such term is defined in Section9-102(a)(11) of the UCC (or any other then applicable provision of the UCC), including, without limitation, electronic chattel paper and tangible chattel paper, in each case, now owned or hereafter acquired by any Debtor or in which any Debtor now holds or hereafter acquires any interest. “ Collateral ” shall have the meaning assigned to such term in Section 2 below. “ Commercial Tort Claim ” means any “commercial tort claim,” as such term is defined in Section9-102(a)(13) of the UCC (or any other then applicable provision of the UCC). “ Commodity Account ” means any “commodity account,” as such term is defined in Section 9-102(a)(14) of the UCC (or any other then applicable provision of the UCC). “ Commodity Contract ” means any “commodity contract,” as such term is defined in Section 9-102(a)(15) of the UCC (or any other then applicable provision of the UCC). “ Contracts ” means all contracts, undertakings, franchise agreements, license agreements or other agreements (but excluding rights evidenced by Chattel Paper, Documents or Instruments) in or under which any Debtor may now or hereafter have any right, title or interest, including, without limitation, with respect to an Account, any agreement relating to the terms of payment or the terms of performance thereof. “ Copyright Licens e” means any written agreement granting any right to use any Copyright or Copyright registration now owned or hereafter acquired by any Debtor or in which any Debtor now holds or hereafter acquires any interest. “ Copyrights ” means all of the following now owned or hereafter acquired by any Debtor or in which any Debtor now holds or hereafter acquires any interest: (i)all copyrights, whether registered or unregistered, held pursuant to the laws of the United States, any State thereof or of any other country; (ii) registrations, applications and recordings in the United States Copyright Office or in any similar office or agency of the United States, any state thereof or any other country; (iii) any continuations, renewals or extensions thereof; and (iv) any registrations to be issued in any pending applications. “ Credit Agreement ” shall have the meaning given to such term in the recitals hereto. “ Debtor ” and “ Debtors ” shall have the meaning given to such terms in the introductory paragraph hereto. “ Deposit Account ” means any “deposit account” as such term is defined in Section9-102(a)(29) of the UCC (or any other then applicable provision of the UCC), and should include, without limitation, any demand, time, savings passbook or like account, now or hereafter maintained by or for the benefit of any Debtor, or in which any Debtor now holds or hereafter acquires any interest, with a bank, savings and loan association, credit union or like organization (including the Administrative Agent) and all funds and amounts therein, whether or not restricted or designated for a particular purpose. “ Documents ” means any “documents,” as such term is defined in Section 9-102(a)(30) of the UCC (or any other then applicable provision of the UCC), now owned or hereafter acquired by any Debtor or in which any Debtor now holds or hereafter acquires any interest. “ Electronic Chattel Paper ” means any “electronic chattel paper” as such term is defined in Section 9-102(a)(31) of the UCC (or any other then applicable provision of the UCC). “ Equipment ” means any “equipment,” as such term is defined in Section 9-102(a)(33) of the UCC (or any other then applicable provision of the UCC), now or hereafter owned or acquired by any Debtor or in which any Debtor now holds or hereafter acquires any interest and, in any event, shall include, without limitation, all machinery, equipment, fixtures, gaming machines, casino chips, signage, change banks, change bins, slot machine bases furniture, furnishings, trade fixtures, vehicles, trucks, vessels, boilers, engines, masts, spars, rigging, boats, pumps, anchors, cables, chains, tackle, apparel, fittings, mainframe, personal and other computers, terminals and printers and related components and accessories, all copiers, telephonic, video, electronic data-processing, data storage equipment and other equipment of any nature whatsoever, and any and all additions, substitutions and replacements of any of the foregoing, wherever located, together with all attachments, components, parts, equipment and accessories installed thereon or affixed thereto. “ Excluded Assets ” means: (a)any permit, lease, license, agreement, contract, or other property right and any of its rights or interests thereunder, in each case to the extent that any applicable term therein or any applicable Requirement of Law (including Gaming Laws) prohibits or requires the consent, approval or authorization of any Person other than the Loan Parties and their Affiliates which has not been obtained as a condition to the creation of a security interest thereon (other than to the extent that any such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of any relevant jurisdiction or any other applicable law (including any Debtor Relief Laws) or principles of equity); (b)any property owned by any Debtor that is subject to a purchase money Lien or a Capital Lease permitted under the Credit Agreement if the Contractual Obligation pursuant to which such Lien is granted (or in the document providing for such Capital Lease) prohibits or requires the consent of any Person other than the Loan Parties and their Affiliates which has not been obtained as a condition to the creation of any other Lien on such property (other than to the extent that any such condition would be rendered ineffective pursuant to the laws of any relevant jurisdiction or any other applicable law or principles of equity); (c)any Equity Securities in any licensed gaming entity to the extent such grant is restricted or prohibited, or would require the consent of a Governmental Authority (and such consent has not been obtained), under applicable law (in each case, other than to the extent any such term would be rendered ineffective pursuant to the UCC or other applicable law (including the bankruptcy code) or principles of equity); and (d)any “intent to use” Trademark applications for which a statement of use has not been filed (but only until such statement is filed provided , however
